265 F.2d 656
GREATER HARTFORD FREE BRIDGE ASSOCIATION, Benjamin H.Manheim, Individually, doing business as LincolnAuto Supply Co., Plaintiffs-Appellants,v.GREATER HARTFORD BRIDGE AUTHORITY, Defendant-Appellee.
No. 262, Docket 25462.
United States Court of Appeals Second Circuit.
Argued Feb. 13, 1959.Decided March 31, 1959.

Leo Parskey, Hartford, Conn.  (Parskey, Gross & Kline, Hartford, Conn., on the brief), for plaintiffs-appellants.
John J. Kenny, Hartford, Conn, (F. Timothy McNamara, Hartford, Conn., on the brief), for defendant-appellee.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
Affirmed on the opinion below.  172 F.Supp. 244.  In addition, we note that Section 209.210, Title 33, Code of Federal Regulations prescribes in detail the administrative remedy available to appellants.